Filed 11/23/21 P. v. Willet CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                     B307662

         Plaintiff and Respondent,                              (Los Angeles County Super.
                                                                Ct. No. KA121772)
         v.

ELGIE GRANT WILLET,

         Defendant and Appellant.


     Appeal from a judgment of the Superior Court of Los
Angeles County, Victor D. Martinez, Judge. Affirmed.

     Glenn L. Savard, under appointment by the Court of
Appeal for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         __________________________________________________
      We review this appeal pursuant to People v. Wende (1979)
25 Cal.3d 436.
      On December 27, 2019, the People charged appellant Elgie
Grant Willet by way of Information with felony arson of a
structure or forest in violation of Penal Code section 451,
subdivision (c).1 Prior to that date, on August 27, 2019, the trial
court declared a doubt as to appellant’s competence to stand trial,
suspended criminal proceedings, and referred appellant to the
mental health courthouse for a competency evaluation and
hearing. On December 3, 2019, appellant was found competent
to stand trial, criminal proceedings were reinstated, and he was
ordered returned to the criminal trial court to resume his
criminal case.
      On February 19, 2020, trial by jury commenced. The
evidence at trial established that on August 9, 2019, the Los
Angeles County Fire Department received a call of a brush fire in
a residential area in the City of Glendora. The firefighters
parked their vehicles and hiked up a hill into the brush to get to
the point of origin, or heel, of the fire. As they cleared brush from
the area, they ran across defendant crouching with his hands
over his face about 50 to 100 feet from the heel of the fire.
Firefighter Steve Ismerio asked appellant what he was doing
there and appellant responded that he had fallen from the top of
the hill before the fire started. When asked, appellant said he
“may have” started the fire with a lighter. The firefighters
helped appellant walk down the hill and left him with their
captain. He was placed in the back of an ambulance for
evaluation.

1     Undesignated statutory references are to the Penal Code.




                                 2
       Appellant was taken to Foothill Presbyterian Hospital
emergency room where he was examined by Doctor Crouch.
Appellant told Doctor Crouch that he fell down from the
mountain and lit a fire. When Doctor Crouch asked him if he
started the fire, appellant answered yes.
       The arson investigator testified that the fire was started
intentionally by human activity. He concluded it was appellant
who started the fire.
       Appellant testified that on August 9, 2019, he weighed
335 pounds. H was on his way to Arizona and saw a big letter
“A” on the hillside, which he thought stood for Arizona. So he
walked toward the “A,” climbing the hillside when he fell and
wrapped himself around a tree root to avoid falling to the bottom
of the slope. He could not get himself on his feet until the
firefighters helped him get up. He called for help but no one was
around to hear him. So he started a fire to get help because he
did not think he would otherwise survive through the night. He
felt his life was in danger because he was looking at a 100 foot
drop off of the cliff if he fell. He meant to start the fire in order to
be rescued.
       At trial, the court instructed the jury on arson and on the
lesser included offense of unlawfully causing a fire in violation of
section 452. The jury found appellant guilty of the greater
offense of arson of a structure of forest. Appellant was sentenced
to state prison for the low term of two years, with 802 days of
presentence credit. He was released from custody with time
served and placed on parole. He filed a timely notice of appeal.




                                   3
       On January 22, 2021, we appointed counsel to represent
appellant on appeal. On May 20, 2021, we vacated that order
and appointed new counsel on appellant’s behalf. After
examining the record, counsel filed an opening brief on
September 14, 2021 raising no issues and asking this court to
review the record independently as required by People v. Wende.
Counsel also declared under penalty of perjury that he tried
unsuccessfully to locate appellant. According to the record on
appeal, at the time of his trial appellant was homeless. Counsel
tried to locate appellant by contacting the California State
Department of Corrections and Rehabilitation Division of Adult
Parole Operations, the Los Angeles County Probation
Department, the State of California Department of Corrections
and Rehabilitation, the Los Angeles County Sheriff’s Department
and Appellant’s father, Harvey Willet. None of the agencies or
Harvey Willet knew of appellant’s whereabouts. Parole Agent
Magallon advised counsel that he had also been unsuccessful
locating appellant despite his own diligent search. Parole Agent
Magallon advised that he had caused at least two arrest warrants
to be issued because appellant had stopped reporting to the
parole office. Consequently counsel has been unable to advise
appellant of the Wende brief, of his right to request new counsel,
and of his right to file a supplemental brief. Counsel has been
unable to forward copies of the record on appeal and brief to
appellant for his review, as we ordered on September 14, 2021.




                                4
       On September 14, 2021, we set a 30-day deadline for
appellant to submit a supplemental brief or letter stating any
grounds for appeal or contentions or arguments which appellant
wishes us to consider. No supplemental brief was filed.
       We have independently reviewed the record and are
satisfied that counsel has fully complied with his responsibilities
in assessing whether colorable appellate issues exist. We
conclude there are no arguable appellate issues. (People v. Kelly
(2006) 40 Cal.4th 106, 109–110; People v. Wende, supra, 25 Cal.3d
at p. 441.) However, there is a clerical error in the abstract of
judgment. In its oral pronouncement of sentence, the trial court
awarded 401 days of pretrial custody credit and 401 days of good
time/work time credit for a total of 802 days. The abstract of
judgment shows a total of 801 days. “Where there is a
discrepancy between the oral pronouncement of judgment and
the minute order or abstract of judgment, the oral
pronouncement controls.” (People v. Zachery (2007)
147 Cal.App.4th 380, 385.)




                                5
                          DISPOSITION
       The judgment is affirmed. Upon issuance of the remittitur,
the trial court shall amend the abstract of judgment to reflect a
total of 802 days credit. The trial court is directed to forward a
certified copy of the amended abstract of judgment to the
Department of Corrections and Rehabilitation.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           STRATTON, J.

We concur:




             GRIMES, Acting P. J.




             HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 6